Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination fail to disclose a rack system for securing watersports board comprising all the combination as claimed and having particularly wherein a deck of the watersports board interfaces with the 15base plate such that the deck is substantially parallel to the base plate; a coupler for providing the only mechanical connection point for the base plate to a frame member of an overhead ski boat tower in the boat, wherein the at least one securing device is operable to secure the watersports board to an underside of the planar base plate when the base plate is suspended below the overhead ski boat tower in a horizontal attitude while the boat is in motion as recited in independent claims 1, 12, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc